Citation Nr: 1409159	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  05-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for the aid and attendance of another or at the rate for housebound status.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1953 to June 1955.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied entitlement to SMP on account of the need for aid and attendance of another or at the housebound rate.  

The case was remanded by the Board in November 2007, September 2010, and April 2012 to obtain records of private and VA treatment subsequent to November 2008 and to schedule VA examinations to determine SMP eligibility.  Despite three attempts, treatment records subsequent to November 2008 have not been made available and the Veteran has failed to report for scheduled VA examinations.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran failed to report for VA examinations scheduled in May 2008, August 2008, October 2011, and November 2013 in connection with his claim for SMP based on the need for aid and attendance or being housebound that are deemed necessary to properly adjudicate the matter on appeal; good cause for his failure to appear has not been shown.  


CONCLUSION OF LAW

The Veteran's claim seeking SMP must be denied because he has failed (without good cause) to report for VA examinations scheduled to determine his entitlement to the benefits.  38 C.F.R. §§ 3.326(a), 3.655 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.  

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.  

Analysis

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In its November 2007, September 2010, and April 2012 remands, the Board directed that the Veteran be afforded VA examinations to evaluate his need for aid and attendance or eligibility for housebound benefits.  The Board remands all advised the Veteran of his responsibility for reporting for the VA examinations and the consequences if he failed to report for such examinations (pursuant to the provisions of 38 C.F.R. § 3.655).  The record shows that the Veteran was scheduled for examinations in May and August 2008, twice in October 2011, and in November 2013.  According to the VA Medical Center, the Veteran failed to report for the scheduled examinations.  The Board notes that private and VA outpatient treatment records, dated through November 2008, show that the Veteran was treated for various disabilities, including glaucoma; chronic obstructive pulmonary disease; and coronary heart disease, status post stent implants.  As noted in the prior Board remands these records do not include symptomatology that would support an assignment of SMP benefits.  

The Veteran did not provide a reason for failure to report for the 2008 or 2013 examinations, but in December 2011, a VA representative contacted the Veteran to verify the Veteran's address and determine why he had not attended the October 2011 examinations that were scheduled.  The Veteran responded that he did not have transportation to make the examinations and would not be able to report for another examination because of this lack of transportation.  

A supplemental statement of the case (SSOC) issued in December 2013 last denied the claim for SMP. The SSOC noted that the Veteran did not report for the scheduled VA examination; that the Veteran had not offered any "good cause" reason for not reporting for such examination; and that evidence expected from such examination, which might have been material to the outcome of the claim, could not be considered.  The cover letter to the SSOC, dated in December 2013, advised the Veteran that he had 30 days to respond.  He has not done so.  It is not in dispute that the Veteran was aware of the VA examinations as well as the consequences of his failure to report for such examinations.  

The record establishes that the Veteran failed to report for numerous VA examinations scheduled in connection with his claim for SMP.  He has only given cause for one missed examination, which is not found by the Board to be "good cause" as defined by regulations.  Therefore a "good cause" reason has not been offered for his failure to appear for the examinations.  Under such circumstances, the claim must be denied based on his failure to appear.  See 38 C.F.R. § 3.655.  Notably, the Veteran has not expressed an intent to appear for an examination if one were to be rescheduled and specifically stated that he would not be able to attend.  

The Court has noted that VA has not only the discretion, but the statutory duty, to schedule an examination "in order to determine...a...rating."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2009).  The appellant "is expected to cooperate in the efforts to adjudicate his claim. "  The regulation governing in the circumstances presented, 38 C.F.R. § 3.655(b), is clear and unequivocal; its language mandates ("shall") that the claim must be denied.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  Sabonis, 6 Vet. App. 426.   

						(CONTINUED ON NEXT PAGE)

ORDER

SMP based on the need for the aid and attendance of another or at the rate for housebound status is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


